The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on April 6, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.

Status of Claims
Claims 1-3, 5, 8-10, 12, 15-17 and 19 are amended. Claims 1-20 are pending in the application.

Priority
The priority date that has been considered for this application is February 20, 2019. 

Information Disclosure Statement
  The information disclosure statements (IDS) submitted on 2/12/2021 and on 7/13/2021 were filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claimed limitations are provided with the Bold fonts in the art rejection.

Claim Objections
Claims 1-20 are objected to because of informalities.

Claim 1 is objected to because of the following informalities:  
At the end of line 8 and line 23, --and-- appears to be missing, respectively.  
Lines 21-25, “the corresponding resource type” lacks proper antecedent basis.
 Dependent claims 2-7 are objected to for the same reason because of their dependency from claim 1.

Claim 8 is objected to because of the following informalities:  
At the end of line 6 and line 20, --and-- appears to be missing, respectively.
Line 10, “the accessible resources” lacks proper antecedent basis.
Line 15, “and” should be deleted.
Lines 18-24, “the corresponding resource type” lacks proper antecedent basis.
Dependent claims 9-14 are objected to for the same reason because of their dependency from claim 8.

Claim 15 is objected to because of the following informalities:  
Lines 22-26 and 28, “the corresponding resource type” lacks proper antecedent basis.
t the end of line 6 and line 24, --and-- appears to be missing.
Dependent claims 16-20 are objected to for the same reason because of their dependency from claim 15.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al (US 20190018874 A1, hereinafter “Eberlein”) in view of Ahuja (US 20110289047 A1, hereinafter “Ahuja”) and Pitre (US 20150200943 A1, hereinafter “Pitre”).

Regarding claim 1 (Currently Amended), Eberlein teaches 
A multi-tenant cloud-based identity management system for a plurality of tenants (para [0024], “…The enterprise service cloud may be supported by an enterprise service cloud infrastructure layer (e.g., a private and/or public cloud infrastructure) to provide application 270 services (e.g., native applications, Java cloud applications, portals, mobile device support, collaboration features, integration abilities, etc.) and database services (e.g., in-memory, transactional, analytics, text, predictive, planning, etc.).”), the system comprising: 
a global database providing a first set of resources to the plurality of tenants (Fig. 1, 110, shared storage, tenant 1...n); 
a plurality of tenant databases, each tenant database providing a second set of resources to one of the plurality of tenants, each second resource of the second set of resources having an associated schema and resource type (Fig. 1, 120, para [0022], “…The system includes a shared storage element 110 and a number of tenant storage elements 120 (for tenants 1 through n)…” para [0048], “…When the structure is adjusted, the operation may be ignored if the table has not been copied to the tenant schema…”);
a plurality of resources accessible by the tenants, the accessible resources comprising the first set of resources (Fig. 1, 110) and the second set of resources (Fig. 1, 120); 
an automated upgrade framework comprising one or more processors for upgrading the global database and the tenant databases in response to an upgrade of a first release of the system to a second release of the system (para [0025], “…According to some embodiments, an "automated" database interface agent 250 may automatically facilitate a tenant-based upgrade process…” para [0043], “FIG. 6 is an example of a system 600 executing an upgrade procedure in accordance with some embodiments. In particular, a first version of a deployment in shared storage 610 is being replaced by a second version of the deployment 612 in each tenant storage 620 via an upgrade tool 630. That is, a new version of the shared container is provided as the upgrade tool executes for each tenant…”), the one or more processors configured to: 
determine changes in the accessible resources between the first release and the second release (para [0029], “…In that case, the database interface agent might detect an error message when a statement attempts to access an entity that is missing from the local tenant storage data store…” para [0031], “At S320, the database interface agent may initiate an upgrade process to install a second version of entities from the shared storage data store…”); 
Eberlein does not explicitly teach 
generate a bulk upgrade patch based on the resource changes, the bulk upgrade patch reflecting all resource changes between the first release and the second release, the bulk upgrade patch comprising a plurality of patches that are needed to be applied to upgrade the global database from the first release to the second release; 
automatically apply the bulk upgrade patch to the global databases; 
in response to an access request for one of the second resources of the second set of resources of each tenant database, determine the corresponding resource type of the one of the second resources and determine if the ORA190366-US-NPcorresponding resource type requires an upgrade; 
upgrade the corresponding resource type by applying a cumulative patch to the corresponding resource type, the cumulative patch including all cumulative changes that the one of the second resources has undergone since a previous upgrade, wherein the upgrading the corresponding resource type only occurs in response to the access request.
Ahuja teaches 
in response to an access request for one of the second resources of the second set of resources of each tenant database (Fig. 2, step 202), determine the corresponding resource type of the one of the second resources and determine if the ORA190366-US-NPcorresponding resource type requires an upgrade (para [0033, 0035] teaches the claim feature); 
upgrade the corresponding resource type by applying a cumulative patch to the corresponding resource type, the cumulative patch including all cumulative changes that the one of the second resources has undergone since a previous upgrade, wherein the upgrading the corresponding resource type only occurs in response to the access request (para [0025], “In block 204, system 116 upgrades the database system based on the request from the user. In one embodiment, the upgrading includes one or more provisioning steps that are based on the request from the user…” para [0029], “…Example provisioning actions performed include running database scripts, updating database scripts, updating schema layout. Other provisioning actions are possible, and the actual provisioning actions may depend on the particular requesting user and/or the particular entity”).
Eberlein and Ahuja are analogous art because both deal with database management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein and Ahuja before him/her before the effective filing date of the claimed invention, to incorporate the features of Ahuja into Eberlein because Ahuja’s teaching provides efficient and convenient database upgrades for users (Ahuja, para [0005-0007]).
Neither Eberlein nor Ahuja explicitly teaches 
generate a bulk upgrade patch based on the resource changes, the bulk upgrade patch reflecting all resource changes between the first release and the second release, the bulk upgrade patch comprising a plurality of patches that are needed to be applied to upgrade the global database from the first release to the second release; 
automatically apply the bulk upgrade patch to the global databases;
Pitre teaches 
generate a bulk upgrade patch based on the resource changes, the bulk upgrade patch reflecting all resource changes between the first release and the second release, the bulk upgrade patch comprising a plurality of patches that are needed to be applied to upgrade the global database from the first release to the second release (para [0111], “At 510, one or more updates to a policy profile (e.g., the policy profile determined at 505) may be discovered. ….” para [0113], “In some embodiments, an update to a policy profile may be discovered by generating a new policy profile for a user based on one or more roles of the user and comparing the new policy profile to a policy profile (e.g., a previous policy profile). Policy profile data 142 corresponding to the previous policy profile may be retrieved by an IDM system. An update may be discovered based on determining differences between the new policy profile and the previous policy profile….” wherein the previous and new policy profiles read on the first and second releases); 
automatically apply the bulk upgrade patch to the global databases (para [0114], “At 515, the policy profile associated with a user may be updated based on the discovered update(s) to the policy profile …”).
The combination of Eberlein and Ahuja along with Pitre are analogous art because all deal with database management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja and Pitre before him/her before the effective filing date of the claimed invention, to incorporate the features of Pitre into Eberlein and Ahuja because Pitre’s teaching provides techniques for automatically associating one or more access policies with an account, such that managing access to one or more resources provided by the account may be automated based on the associated access policy (Pitre, para [0008]).

Regarding claim 7 (Original), Eberlein as modified by Ahuja and Pitre teaches claim 1, Eberlein further teaches wherein each tenant in the system comprises a corresponding database schema (Fig. 1, sub-set tables).

Regarding claim 8 (Currently Amended), it is directed to a method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8.

Regarding claim 14 (Original), it recites same features as claim 7 and is rejected for the same reason.

Regarding claim 15 (Currently Amended), it is directed to A non-transitory computer-readable medium for implementing the method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 15. Note that Eberlein teaches A non-transitory computer-readable medium (para [0028], “…For example, a computer-readable storage medium may store thereon instructions that when executed by a machine result in performance according to any of the embodiments described herein…”)

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Ahuja and Pitre as applied to claims 1, 8, and 15 respectively, in further view of Shiibashi et al (US 20180285434 A1, hereinafter “Shiibashi”).

Regarding claim 2 (Currently Amended), Eberlein as modified by Ahuja and Pitre teaches claim 1, but does not explicitly teach the one or more processors further configured to, in response to the access request: determine if the corresponding resource type is already being actively upgraded. 
Shiibashi teaches the one or more processors further configured to, in response to the access request: determine if the corresponding resource type is already being actively upgraded. (para [0100], “If the result of the determination in Step 1220 is YES, the local ).
The combination of Eberlein, Ahuja and Pitre along with Shiibashi are analogous art because all deal with database management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre and Shiibashi before him/her before the effective filing date of the claimed invention, to incorporate the features of Shiibashi into Eberlein, Ahuja and Pitre because Shiibashi’s teaching provides advantages such as preventing conflict during synchronization of medical data between a cloud repository on a cloud server and a plurality of local repositories on a plurality of local servers of healthcare facilities connected to the cloud server (Shiibashi, Summary).

Regarding claim 9 (Currently Amended), it recites same features as claim 2 and is rejected for the same reason.

Regarding claim 16 (Currently Amended), it recites same features as claim 2 and is rejected for the same reason.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Ahuja and Pitre as applied to claims 1, 8, and 15 respectively, further in view of MALLIAH et al (US 20200106780 A1, hereinafter “MALLIAH”).

Regarding claim 3 (Previously Presented), Eberlein as modified by Ahuja and Pitre teaches claim 1, but does not explicitly teach wherein the bulk upgrade patch comprises a System for Cross-domain Identity Management (SCIM) bulk patch file.
MALLIAH teaches 
wherein the bulk upgrade patch comprises a System for Cross-domain Identity Management (SCIM) bulk patch file (para [0077], “In some embodiments, the computing .
The combination of Eberlein, Ahuja and Pitre along with MALLIAH are analogous art because all deal with database/software management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre and MALLIAH before him/her before the effective filing date of the claimed invention, to incorporate the features of MALLIAH into Eberlein, Ahuja and Pitre because MALLIAH’s teaching provides a system, a method for managing user permissions database that overcomes drawbacks of prior art such as inefficiency and risk of human error (MALLIAH, para [0005, 0016]).

Regarding claim 10 (Previously Presented), it recites same features as claim 3 and is rejected for the same reason.

Regarding claim 17 (Previously Presented), it recites same features as claim 3 and is rejected for the same reason.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Ahuja, Pitre and Shiibashi as applied to claims 2, 9, and 16 respectively, in further view of Warshavsky et al (US 20180096013 A1, hereinafter “Warshavsky”).

Regarding claim 4 (Original), Eberlein as modified by Ahuja, Pitre and Shiibashi teaches claim 2, but does not explicitly teach wherein the access request for the resource type comprises a get operation or a search operation.
Warshavsky teaches 
wherein the access request for the resource type comprises a get operation or a search operation (para [0048], “…In some implementations, updating the columns includes one or more operations to be performed in a non-relational database, such as a Put operation, a Delete operation, a CheckAndPut operation, a CheckandDelete operation, an Increment operation, a Get operation, and a Scan operation….”).

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre, Shiibashi and Warshavsky before him/her before the effective filing date of the claimed invention, to incorporate the features of Warshavsky into Eberlein, Ahuja, Pitre and Shiibashi because Warshavsky’s teaching provides implementations that “can provide more efficient use of a database system” (Warshavsky, para [0073]).

Regarding claim 11 (Original), it recites same features as claim 4 and is rejected for the same reason.

Regarding claim 18 (Original), it recites same features as claim 4 and is rejected for the same reason.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Ahuja and Pitre as applied to claims 1, 8 and 15 respectively, further in view of Colrain et al (US 20110276579 A1, hereinafter “Colrain”).

Regarding claim 5 (Previously Presented), Eberlein as modified by Ahuja and Pitre teaches claim 1, but does not explicitly teach wherein the bulk upgrade patch is applied to a mid-tier level and not at a database level.
Colrain teaches 
wherein the bulk upgrade patch is applied to a mid-tier level and not at a database level (para [0041], “…Once the mapping function has been installed at all servers, the version of use for routing requests is updated at all mid-tiers…”).
The combination of Eberlein, Ahuja and Pitre along with Colrain are analogous art because all deal with database/software management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre and Colrain before him/her before the effective filing date of the claimed invention, to incorporate the features of Colrain into Eberlein, Ahuja and Pitre 

Regarding claim 12 (Previously Presented), it recites same features as claim 5 and is rejected for the same reason.

Regarding claim 19 (Previously Presented), it recites same features as claim 5 and is rejected for the same reason.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Ahuja, Pitre and Shiibashi as applied to claims 2, 9, and 16 respectively, in further view of Stickle et al (US 9280338 B1, hereinafter “Stickle”) and Gao et al (US 20140359043 A1, hereinafter “Gao”).

Regarding claim 6 (Original), Eberlein as modified by Ahuja, Pitre and Shiibashi teaches claim 2, but does not explicitly teach wherein applying the cumulative patch comprises loading the cumulative patch into a Java virtual machine (JVM) cache.
Stickle teaches loading updates into the heap of a virtual machine (refer to col 5, lines 29-32), Gao teaches updating the classes for an application in the cache is much easier and faster (refer to para [0193]), and Ahuja teaches the cumulative patch (refer to this office action regarding claim 1 above), so one of ordinary skill in the art would be motivated to combine the teachings of  Ahuja, Stickle and Gao to load the cumulative patch into a Java virtual machine (JVM) cache, i.e. the combination of Eberlein, Ahuja, Pitre, Stickle and Gao teaches the claim.
The combination of Eberlein, Ahuja, Pitre and Shiibashi along with Stickle are analogous art because all deal with database/software management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre, Shiibashi, and Stickle before him/her before the effective filing date of the claimed invention, to incorporate the features of Stickle into Eberlein, Ahuja, Pitre and Shiibashi because Stickle’s teaching provides a method with which “Updates may be performed quickly and efficiently” (Stickle, col 5, lines 45-53).

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre, Shiibashi, Stickle and Gao before him/her before the effective filing date of the claimed invention, to incorporate the features of Gao into Eberlein, Ahuja, Pitre, Shiibashi, and Stickle because Gao’s teaching provides a method with which updating classes for an application is made easier (Gao, para [0193]).

Regarding claim 13 (Original), it recites same features as claim 6 and is rejected for the same reason.

Regarding claim 20 (Original), it recites same features as claim 6 and is rejected for the same reason.

Response to Arguments
Applicant's arguments regarding art rejections filed 4/6/2021 have been fully considered and are moot upon new ground(s) of rejections made in this office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192